Mr. Justice Todd, Jr.,
concurring.
I concur in the opinion of the Court in this case because the evidence introduced showed that there was no just cause for discharging the employee inasmuch as the obscene words uttered by him were not addressed to any particular person nor to his employer. I do not believe that the recommendation of a reprimand, as made by the Committee, plays an important role in the case. Accordingly, it does not fall within the scope of the penalty imposed by the Arbitration Committee in case No. 11 Labor Relations Board v. N. Y. & P. R. S. S. Co., ante, p. 730 in which I dissented.